                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 LAWRENCE CHARLES THREADGILL III,

         Plaintiff,
                                                          Case No. 17-cv-945-bbc
    v.

 JASON ACHTERBURG, REED
 RICHARDSON, SGT. CLARK AND
 STANLEY CORRECTIONAL
 INSTITUTION,


         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


         /s/                                                         5/13/2019
         Peter Oppeneer, Clerk of Court                              Date

     It appearing that there is no just reason for delay, I direct that this final
judgment be entered.
